In re Broussard, Brandon M.;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. B, Nos. 19793-01, 26488-02; to the Court of Appeal, Third Circuit, No. KH 03-00525.
Granted for the sole purpose of transferring the pleading to the district court for enforcement of its order of May 30, 2004 in which it ordered the production of relator’s Boykin and sentencing transcripts, if it has not done so already. The district court is directed to provide this Court with a copy of its ruling.